Exhibit 10.2

 

EXECUTION VERSION

 

Additional Credit Extension Amendment

 

This Additional Credit Extension Amendment is dated as of October 23, 2014 (this
“Amendment”) by and among each of the financial institutions set forth on
Schedule II annexed hereto (each an “Additional Lender” and collectively the
“Additional Lenders”), Select Medical Corporation, a Delaware corporation (the
“Borrower”), Select Medical Holdings Corporation, a Delaware corporation
(“Holdings’) and JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent.

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
June 1, 2011 and as amended by Amendment No. 1 dated as of August 8, 2012, the
Additional Credit Extension Amendment dated as of August 13, 2012, Amendment No.
2 dated as of November 6, 2012, Amendment No. 3 dated as of February 15, 2013,
the Additional Credit Extension Amendment dated as of February 20, 2013,
Amendment No. 4 dated as of June 3, 2013, and Amendment No. 5, dated as of March
4, 2014, as amended, supplemented and in effect from time to time (the “Credit
Agreement”; capitalized terms used herein and not defined shall have the
meanings set forth in the Credit Agreement), among SELECT MEDICAL HOLDINGS
CORPORATION (“Holdings”), SELECT MEDICAL CORPORATION (the “Borrower”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Collateral Agent (the
“Administrative Agent” and the “Collateral Agent,” respectively), MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED and GOLDMAN SACHS BANK USA, as
Co-Syndication Agents, MORGAN STANLEY SENIOR FUNDING, INC. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Co-Documentation Agents, and the several banks and
other financial institutions from time to time party thereto as lenders (the
“Lenders”).

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may obtain Incremental Revolver Commitments and/or Incremental Term Loans by
entering into one or more Additional Credit Extension Amendments with Additional
Lenders; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Credit Agreement
may, without the consent of any other Lenders, be amended as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of Section 2.20 of the Credit Agreement. NOW, THEREFORE, in
consideration of the foregoing, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

SECTION ONE. Agreements of Additional Lenders.

 

Each Additional Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes Administrative Agent and
each other Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents as are delegated
to Administrative Agent or such other Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

Each Additional Lender hereby commits to provide its respective Incremental
Revolving Commitments as set forth on Schedule II annexed hereto. Such
Incremental Revolving Commitments shall be subject to the provisions of the
Credit Agreement and the other Loan Documents and shall constitute 2018 Extended
Revolving Commitments thereunder. Each Additional Lender (other than any
Additional Lender that, immediately prior to the execution of this Amendment, is
a “Lender” under the Credit Agreement) acknowledges and agrees that upon its
execution of this Amendment its 2018 Extended Revolving Commitments shall be
effective and that such Additional Lender shall become a “Lender” under, and for
all purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.

 

SECTION TWO. Conditions to Effectiveness. This Amendment shall become effective
on October 23, 2014 (the “Amendment Effective Date”) when, and only when, the
following conditions have been satisfied:

 

(i)            this Amendment shall have been executed and delivered by the
Borrower, Holdings, the other Loan Parties, each Additional Lender party hereto
and the Administrative Agent;

 

(ii)           the Administrative Agent shall have received copies of the
resolutions of the board of directors (or authorized committee thereof) of (x)
Holdings, (y) the Borrower and (z) each Subsidiary Loan Party approving and
authorizing the execution, delivery and performance of this Amendment, certified
as of the Amendment Effective Date by the corporate secretary or an assistant
secretary thereof as being in full force and effect without modification or
amendment;

 

(iii)          the Administrative Agent shall have received a legal opinion
dated the Amendment Effective Date from Dechert LLP in form and substance
reasonably satisfactory to the Arrangers and the Administrative Agent;

 

(iv)          the representations and warranties set forth in Article III of the
Credit Agreement and in each other Loan Document shall be true and correct in
all material respects (except to the extent any such representation or warranty
is qualified by “materially,” “Material Adverse Effect” or a similar term, in
which case such representation and warranty shall be true and correct in all
respects) on and as of the date hereof (both before and after giving effect to
the effectiveness of this Amendment) with the same effect as though made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (provided that the
solvency representation will be deemed to have been made on the Amendment
Effective Date after giving effect to the effectiveness of this Amendment);

 

(v)           to the extent not previously delivered, each Additional Lender and
the Administrative Agent shall have received at least 3 business days prior to
the date hereof all documentation and other information about the Borrower and
the Subsidiary Loan Parties required under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act that has
been requested in writing at least 5 business days prior to the date hereof;

 

(vii)            immediately prior to and after giving effect to the
effectiveness of this Amendment, no Default has occurred or is continuing or
shall result from the effectiveness of this Amendment;

 

(viii)           the Administrative Agent shall have received a certificate,
dated the Amendment Effective Date and signed by an authorized officer of the
Borrower, certifying compliance with

 

2

--------------------------------------------------------------------------------


 

clauses (iv), (vii) and (ix) of this Section 2 of this Amendment and Section
2.20 of the Credit Agreement;

 

(ix)          immediately prior to and on a Pro Forma Basis after giving effect
to the effectiveness of this Amendment, (A) the Borrower is in compliance with
the Financial Performance Covenant recomputed as of the last day of the most
recently ended fiscal quarter for which financial statements of the Borrower are
available and (B) the Secured Leverage Ratio of the Borrower is less than or
equal to 3.50 to 1.00 as of the last day of the most recent fiscal quarter of
the Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) of the Credit Agreement; and

 

(x)           to the extent not previously delivered, (i) the Administrative
Agent shall have received a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance, if applicable, duly executed by the
Borrower and each Loan Party relating thereto) and (ii) the Administrative Agent
shall have received a copy of, or a certificate as to coverage under, the
insurance policies required by Section 5.07 of the Credit Agreement including,
without limitation, flood insurance policies (to the extent required in order to
comply with applicable law) and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable) and shall name the Collateral Agent, on behalf of the Secured
Parties, as additional insured, in form and substance reasonably satisfactory to
the Administrative Agent.

 

SECTION THREE. Post-Closing Covenant. Subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitations in any Loan
Document, Borrower hereby agrees with the Administrative Agent to deliver, on or
before the date that is 60 days after the Amendment Effective Date (or such
longer period of time as may be agreed by the Administrative Agent in its sole
discretion), with respect to each Mortgaged Property:

 

(a)           an amendment to each existing Mortgage (each, a “Mortgage
Amendment”) duly executed and acknowledged by the applicable Loan Party and in
form for recording in the recording office where such Mortgage was recorded,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Administrative Agent and otherwise approved by the applicable local counsel for
filing in the appropriate jurisdiction;

 

(b)           with respect to each Mortgage Amendment (other than those Mortgage
Amendments relating to Mortgaged Property located in New Jersey and Ohio), a
datedown endorsement to each existing mortgage title policy (if such endorsement
is not available in the jurisdiction, a title search and modification
endorsement in lieu thereof) (each, a “Datedown Endorsement,” collectively, the
“Datedown Endorsements”) relating to the Mortgaged Property subject to such
Mortgage insuring the Administrative Agent that such Mortgage, as amended by
such Mortgage Amendment is a valid and enforceable first priority lien on such
Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties and that there are no Liens of record in violation of the
provisions of the Loan Documents, and such Datedown Endorsement shall otherwise
be in form and substance reasonably satisfactory to the Administrative Agent;
and

 

(c)           with respect to each Mortgage Amendment relating to Mortgaged
Property located in New Jersey and Ohio, (i) title searches in form and
substance reasonably acceptable to the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent, conducted by a title insurance company reasonably
acceptable to the Administrative Agent, which reflect that there are no Liens of
record in violation of the provisions of the Loan Documents and (ii) opinions
addressed to the Administrative Agent and the Collateral Agent for its benefit
and for the benefit of the Secured Parties of (A) local counsel in each
jurisdiction where the Mortgaged Property is located with respect to the
enforceability and perfection of the Mortgages, as amended by such Mortgage
Amendments, and other matters customarily included in such opinions and (ii)
counsel for the Borrower regarding due authorization, execution and delivery of
such Mortgage Amendments, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

SECTION FOUR. Representations and Warranties. In order to induce each Additional
Lender and the Administrative Agent to enter into this Amendment, the Borrower
represents and warrants to each Additional Lender and the Administrative Agent
that, after giving effect to this Amendment, and both before and after giving
effect to the transactions contemplated by this Amendment:

 

(a)           no Default or Event of Default has occurred and is continuing;

 

(b)           the entry into this Amendment by (x) Holdings, (y) the Borrower
and (z) each other Loan Party has been duly authorized by all necessary
corporate or other action of each such entity; and

 

(c)           each of the representations and warranties made by each of the
Loan Parties in or pursuant to the Loan Documents is true and correct in all
material respects (except to the extent any such representation or warranty is
qualified by “materially,” “Material Adverse Effect” or a similar term, in which
case such representation and warranty shall be true and correct in all respects)
on and as of the date hereof as if made on the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, in all material respects as of such specific date).

 

SECTION FIVE. Reference to and Effect on the Loan Documents. On and after the
Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring the Credit
Agreement, and each reference in the Notes and each of the other Loan Documents
to “the Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment, and this Amendment shall constitute a
“Loan Document” for all purposes under the Credit Agreement. The Credit
Agreement, the Notes and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and
effect. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 

SECTION SIX. Reaffirmation. Each Loan Party (x) hereby expressly acknowledges
the terms of this Amendment and reaffirms, as of the date hereof, the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby,
(y) by its signature below, hereby affirms and confirms (a) its obligations
under each of the Loan Documents to which it is a party, and (b) the pledge of
and/or grant of a security interest in its assets which are Collateral to secure
such Obligations, all as provided in the Security Documents as originally
executed, and acknowledges and agrees that such guarantee, pledge and/or grant
shall continue in full force and effect in respect of, and to secure, such
Obligations under the Credit Agreement and the other Loan Documents and (z)
acknowledges and agrees that each of the Loan Documents in existence as of the
date hereof shall

 

4

--------------------------------------------------------------------------------


 

be henceforth read and construed in accordance with and so as to give full force
and effect to the ratifications, confirmations, acknowledgements and agreements
made herein.

 

SECTION SEVEN. Costs, Expenses and Taxes. The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered here-under, if any
(including, without limitation, the reasonable fees, charges and disbursements
of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent) in
accordance with the terms of Section 9.03 of the Credit Agreement.

 

SECTION EIGHT. Loss of FATCA Grandfathering. For purposes of determining
withholding Taxes imposed under FATCA, from and after the effective date of this
Amendment, the Borrower and the Administrative Agent shall treat the 2018
Extended Revolving Commitments (including the Incremental Revolving Commitments
and any 2018 Extended Revolving Loans (including any 2018 Extended Revolving
Loans already outstanding) made pursuant the 2018 Extended Revolving
Commitments) as not qualifying as “grandfathered obligations” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

SECTION NINE. Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Amendment by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION TEN. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

 

SELECT MEDICAL CORPORATION,

 

as the Borrower

 

 

 

 

 

 

 

By:

/s/ Joel T. Veit

 

 

Name:

Joel T. Veit

 

 

Title:

Sr. Vice President & Treasurer

 

 

 

 

 

 

 

SELECT MEDICAL HOLDINGS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Joel T. Veit

 

 

Name:

Joel T. Veit

 

 

Title:

Sr. Vice President & Treasurer

 

 

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED ON

 

SCHEDULE I HERETO

 

 

 

 

 

 

 

By:

/s/ Joel T. Veit

 

 

Name:

Joel T. Veit

 

 

Title:

Vice President

 

[Select Medical — Revolver Extension Amendment (Incremental)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Dawn L. LeeLum

 

Name:

Dawn L. LeeLum

 

Title:

Executive Director

 

[Select Medical — Revolver Additional Credit Extension Amendment (Incremental)]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as an Additional Lender

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name:

Michael Winters

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

[Select Medical — Revolver Additional Credit Extension Amendment (Incremental)]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO ADDITIONAL CREDIT EXTENSION AMENDMENT

 

SUBSIDIARY LOAN PARTIES

 

Group1

 

 

 

1.

Advantage Rehabilitation Clinics, Inc.

2.

American Transitional Hospitals, Inc.

3.

Baseline Rehabilitation, Inc.

4.

C.E.R. - West, Inc.

5.

Community Rehab Centers of Massachusetts, Inc.

6.

Crowley Physical Therapy Clinic, Inc.

7.

Dade Prosthetics & Orthotics, Inc.

8.

Douglas Avery & Associates, Ltd.

9.

Eagle Rehab Corporation

10.

Fine, Bryant & Wah, Inc.

11.

Georgia Physical Therapy, Inc.

12.

Gulf Breeze Physical Therapy, Inc.

13.

Hospital Holdings Corporation

14.

Indianapolis Physical Therapy and Sports Medicine, Inc.

15.

Intensiva Healthcare Corporation

16.

Intensiva Hospital of Greater St. Louis, Inc.

17.

Johnson Physical Therapy, Inc.

18.

Joyner Sportsmedicine Institute, Inc.

19.

Kentucky Rehabilitation Services, Inc.

20.

Kessler Institute for Rehabilitation, Inc.

21.

Kessler Orthotic & Prosthetic Services, Inc.

22.

Kessler Rehab Centers, Inc.

23.

Kessler Rehabilitation Corporation

24.

Kessler Rehabilitation Services, Inc.

25.

Madison Rehabilitation Center, Inc.

26.

Metro Rehabilitation Services, Inc.

27.

Metro Therapy, Inc.

28.

New England Rehabilitation Center of Southern New Hampshire, Inc.

29.

NovaCare Occupational Health Services, Inc.

 

--------------------------------------------------------------------------------


 

30.

NovaCare Outpatient Rehabilitation East, Inc.

31.

NovaCare Outpatient Rehabilitation, Inc.

32.

NovaCare Rehabilitation of Ohio, Inc.

33.

NovaCare Rehabilitation, Inc.

34.

Pacific Rehabilitation & Sports Medicine, Inc.

35.

PR Acquisition Corporation

36.

Pro Active Therapy of North Carolina, Inc.

37.

Pro Active Therapy of South Carolina, Inc.

38.

Pro Active Therapy of Virginia, Inc.

39.

Pro Active Therapy, Inc.

40.

Professional Sports Care Management, Inc.

41.

Professional Therapeutic Services, Inc.

42.

Professional Therapy Systems, Inc.

43.

PTSMA, Inc.

44.

RCI (Michigan), Inc.

45.

RCI (WRS), Inc.

46.

Regency Management Company, Inc.

47.

Rehab Provider Network - East I, Inc.

48.

Rehab Provider Network - East II, Inc.

49.

Rehab Provider Network - Indiana, Inc.

50.

Rehab Provider Network - New Jersey, Inc.

51.

Rehab Provider Network - Pennsylvania, Inc.

52.

Rehab Provider Network of Colorado, Inc.

53.

Rehab Provider Network of Florida, Inc.

54.

Rehab Provider Network of New Mexico, Inc.

55.

Rehab Provider Network of North Carolina, Inc.

56.

Rehab Provider Network of South Carolina, Inc.

57.

Rehab Provider Network of Texas, Inc.

58.

Rehab Provider Network of Virginia, Inc.

59.

Rehab Provider Network-Michigan, Inc.

60.

Rehab Provider Network-Ohio, Inc.

61.

RehabClinics (GALAXY), Inc.

62.

RehabClinics (PTA), Inc.

63.

RehabClinics (SPT), Inc.

64.

RehabClinics, Inc.

 

--------------------------------------------------------------------------------


 

65.

Rehabilitation Center of Washington, D.C., Inc.

66.

RPN of NC, Inc.

67.

S.T.A.R.T., Inc.

68.

Select Employment Services, Inc.

69.

Select Hospital Investors, Inc.

70.

Select Medical of Kentucky, Inc.

71.

Select Medical of Maryland, Inc.

72.

Select Medical of New York, Inc.

73.

Select Medical Rehabilitation Clinics, Inc.

74.

Select Medical Rehabilitation Services, Inc.

75.

Select NovaCare - KOP, Inc.

76.

Select NovaCare - PBG, Inc.

77.

Select NovaCare - PIT, Inc.

78.

Select Physical Therapy Holdings, Inc.

79.

Select Physical Therapy Network Services, Inc.

80.

Select Physical Therapy of Chicago, Inc.

81.

Select Physical Therapy Orthopedic Services, Inc.

82.

Select Provider Networks, Inc.

83.

Select Rehabilitation Hospital - Hershey, Inc.

84.

Select Specialty Hospital - Ann Arbor, Inc.

85.

Select Specialty Hospital - Arizona, Inc.

86.

Select Specialty Hospital - Augusta, Inc.

87.

Select Specialty Hospital - Beech Grove, Inc.

88.

Select Specialty Hospital - Charleston, Inc.

89.

Select Specialty Hospital - Cincinnati, Inc.

90.

Select Specialty Hospital - Colorado Springs, Inc.

91.

Select Specialty Hospital - Columbus, Inc.

92.

Select Specialty Hospital - Conroe, Inc.

93.

Select Specialty Hospital - Dallas, Inc.

94.

Select Specialty Hospital - Danville, Inc.

95.

Select Specialty Hospital - Denver, Inc.

96.

Select Specialty Hospital - Durham, Inc.

97.

Select Specialty Hospital - Erie, Inc.

98.

Select Specialty Hospital - Evansville, Inc.

99.

Select Specialty Hospital - Flint, Inc.

 

--------------------------------------------------------------------------------


 

100.

Select Specialty Hospital - Fort Smith, Inc.

101.

Select Specialty Hospital - Fort Wayne, Inc.

102.

Select Specialty Hospital - Gainesville, Inc.

103.

Select Specialty Hospital - Greensboro, Inc.

104.

Select Specialty Hospital - Grosse Pointe, Inc.

105.

Select Specialty Hospital - Jackson, Inc.

106.

Select Specialty Hospital - Johnstown, Inc.

107.

Select Specialty Hospital - Kalamazoo, Inc.

108.

Select Specialty Hospital - Kansas City, Inc.

109.

Select Specialty Hospital - Knoxville, Inc.

110.

Select Specialty Hospital - Laurel Highlands, Inc.

111.

Select Specialty Hospital - Lexington, Inc.

112.

Select Specialty Hospital - Little Rock, Inc.

113.

Select Specialty Hospital - Longview, Inc.

114.

Select Specialty Hospital - Macomb County, Inc.

115.

Select Specialty Hospital - Madison, Inc.

116.

Select Specialty Hospital - McKeesport, Inc.

117.

Select Specialty Hospital - Memphis, Inc.

118.

Select Specialty Hospital - Midland, Inc.

119.

Select Specialty Hospital - Milwaukee, Inc.

120.

Select Specialty Hospital - Nashville, Inc.

121.

Select Specialty Hospital - North Knoxville, Inc.

122.

Select Specialty Hospital - Northeast New Jersey, Inc.

123.

Select Specialty Hospital - Northeast Ohio, Inc.

124.

Select Specialty Hospital - Northwest Detroit, Inc.

125.

Select Specialty Hospital - Oklahoma City, Inc.

126.

Select Specialty Hospital - Omaha, Inc.

127.

Select Specialty Hospital - Orlando, Inc.

128.

Select Specialty Hospital - Palm Beach, Inc.

129.

Select Specialty Hospital - Panama City, Inc.

130.

Select Specialty Hospital - Pensacola, Inc.

131.

Select Specialty Hospital - Phoenix, Inc.

132.

Select Specialty Hospital - Pittsburgh/UPMC, Inc.

133.

Select Specialty Hospital - Pontiac, Inc.

134.

Select Specialty Hospital - Quad Cities, Inc.

 

--------------------------------------------------------------------------------


 

135.

Select Specialty Hospital - Saginaw, Inc.

136.

Select Specialty Hospital - San Antonio, Inc.

137.

Select Specialty Hospital - Savannah, Inc.

138.

Select Specialty Hospital - Sioux Falls, Inc.

139.

Select Specialty Hospital - South Dallas, Inc.

140.

Select Specialty Hospital - Springfield, Inc.

141.

Select Specialty Hospital - Tallahassee, Inc.

142.

Select Specialty Hospital - Topeka, Inc.

143.

Select Specialty Hospital - TriCities, Inc.

144.

Select Specialty Hospital - Tulsa, Inc.

145.

Select Specialty Hospital - Western Michigan, Inc.

146.

Select Specialty Hospital - Western Missouri, Inc.

147.

Select Specialty Hospital - Wichita, Inc.

148.

Select Specialty Hospital - Wilmington, Inc.

149.

Select Specialty Hospital - Winston-Salem, Inc.

150.

Select Specialty Hospital - Youngstown, Inc.

151.

Select Specialty Hospital - Zanesville, Inc.

152.

Select Specialty Hospitals, Inc.

153.

Select Subsidiaries, Inc.

154.

Select Synergos, Inc.

155.

Select Transport, Inc.

156.

Select Unit Management, Inc.

157.

SemperCare, Inc.

158.

Sports & Orthopedic Rehabilitation Services, Inc.

159.

The Rehab Group, Inc.

160.

Theraworks, Inc.

161.

Victoria Healthcare, Inc.

162.

OHRH ES, Inc.

163.

GRSH ES, Inc.

164.

Select Specialty Hospital — Daytona Beach, Inc.

165.

Select Specialty Hospital — Melbourne, Inc.

166.

GH General — San Antonio, LLC

167.

GR General — Scottsdale, LLC

 

--------------------------------------------------------------------------------


 

Group 2

 

 

 

168.

SelectMark, Inc.

169.

SLMC Finance Corporation

 

 

Group 3

 

 

 

170.

Select Physical Therapy of Albuquerque, Ltd.

171.

Select Physical Therapy of Birmingham, Ltd.

172.

Select Physical Therapy of Blue Springs Limited Partnership

173.

Select Physical Therapy of Cave Springs Limited Partnership

174.

Select Physical Therapy of Colorado Springs Limited Partnership

175.

Select Physical Therapy of Connecticut Limited Partnership

176.

Select Physical Therapy of Denver, Ltd.

177.

Select Physical Therapy of Green Bay Limited Partnership

178.

Select Physical Therapy of Illinois Limited Partnership

179.

Select Physical Therapy of Kendall, Ltd.

180.

Select Physical Therapy of Knoxville Limited Partnership

181.

Select Physical Therapy of Lorain Limited Partnership

182.

Select Physical Therapy of Louisville, Ltd.

183.

Select Physical Therapy of Portola Valley Limited Partnership

184.

Select Physical Therapy of Scottsdale Limited Partnership

185.

Select Physical Therapy of St. Louis Limited Partnership

186.

Select Physical Therapy of West Denver Limited Partnership

187.

Select Physical Therapy Texas Limited Partnership

 

 

Group 4

 

 

 

188.

Select Physical Therapy of Ohio Limited Partnership

189.

Select Physical Therapy Limited Partnership for Better Living

 

 

Group 5

 

 

 

190.

Regency Hospital of Odessa, LLLP

 

 

Group 6

 

 

 

191.

Regency Hospital Company of Macon, L.L.C.

192.

Regency Hospital Company of Meridian, L.L.C.

193.

Regency Hospital Company of South Atlanta, L.L.C.

194.

Regency Hospital Company of South Carolina, L.L.C.

 

--------------------------------------------------------------------------------


 

195.

Regency Hospital of Cincinnati, LLC

196.

Regency Hospital of Columbus, LLC

197.

Regency Hospital of Covington, LLC

198.

Regency Hospital of Greenville, LLC

199.

Regency Hospital of Jackson, LLC

200.

Regency Hospital of Minneapolis, LLC

201.

Regency Hospital of North Central Ohio, LLC

202.

Regency Hospital of North Dallas Holdings, LLC

203.

Regency Hospital of Northwest Arkansas, LLC

204.

Regency Hospital of Northwest Indiana, LLC

205.

Regency Hospital of Southern Mississippi, LLC

206.

Regency Hospital of Toledo, LLC

207.

Regency Hospital of Odessa Limited Partner, LLC

208.

Regency Hospital of Fort Worth Holdings, LLC

 

 

Group 7

 

 

 

209.

Kessler Professional Services, LLC

210.

Argosy Health, LLC

211.

Select Medical Property Ventures, LLC

212.

Select Specialty Hospital — Northern Kentucky, LLC

213.

Select Specialty Hospital — Tulsa/Midtown, LLC

214.

West Gables Rehabilitation Hospital, LLC

215.

GP Therapy, L.L.C.

216.

The Rehab Group — Murfreesboro, LLC

217.

Regency Hospital Company, L.L.C.

218.

Regency Hospitals, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE II

TO ADDITIONAL CREDIT EXTENSION AMENDMENT

 

Name of Lender

 

Type of Commitment

 

Amount

 

Deutsche Bank AG New York Branch

 

2018 Extended Revolving Commitment

 

$

50,000,000.00

 

 

 

Total:

 

$

50,000,000.00

 

 

--------------------------------------------------------------------------------